            Case MDL No. 2981 Document 79 Filed 01/21/21 Page 1 of 1




                             BEFORE THE JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


 IN RE GOOGLE ANTITRUST                            MDL No. 2981
 LITIGATION


     PLAINTIFF BLACK’S INTERESTED PARTY RESPONSE TO MOTION FOR
                 TRANSFER PURSUANT TO 28 U.S.C. § 1407


       Plaintiff Black in Black v. Google LLC, Case No. 4:21-cv-00077 supports centralization of

this litigation and transfer to the District of Columbia, before Judge Amit P. Mehta

       The District of Columbia is a more convenient forum than the Northern District of

California for Plaintiff Black, who resides in Missouri.

       Plaintiff further supports centralization and transfer to the District of Columbia for the

reasons set forth in the Motion to Transfer and Reply in Support filed by Plaintiff J. Jackson Paige

and the Interested Party Response filed by Plaintiffs McCready and Blumberg.



Dated: January 21, 2021                              Respectfully submitted,
                                                      THE SIMON LAW FIRM, P.C.

                                                      By: /s/            Anthony G. Simon
                                                                Anthony G. Simon, #38745
                                                                Paul J. Tahan, #73037
                                                                800 Market Street, Suite 1700
                                                                St. Louis, Missouri 63101
                                                                P: (314) 241-2929
                                                                F: (314) 241-2029
                                                                asimon@simonlawpc.com
                                                                ptahan@simonlawpc.com


                                                     Counsel for Plaintiff Nicholas Black, in Black v.
                                                     Google LLC, Case No. 4:21-cv-00077
